Citation Nr: 1126781	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for scars of the upper left back.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for residuals of a left shoulder injury and denied a compensable rating for scars on the upper left back; and a September 2008 rating decision that denied service connection for PTSD.

As noted on the title page, the Board has recharacterized the issue of service connection for PTSD to service connection for an acquired psychiatric disability, to include PTSD.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In an April 2011 letter, the Veteran's attorney appeared to be raising a claim for entitlement to service connection for back disability.  The Board notes that the Board denied service connection for status post L4-5 laminectomy and discectomy with pain and L5-S1 disc herniation in a May 2007 decision that was affirmed by the United States Court of Appeals for Veterans Claims (Court) in February 2009.  Consequently, the issue of whether new and material evidence has been presented to reopen a claim for service connection a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's attorney submitted an additional lay statement in support of the Veteran's claim for service connection for PTSD with her April 2011 letter without a waiver of RO review as required by 38 C.F.R. § 20.1304 (2010).  Consequently, a remand is necessary for the RO to consider this evidence in the first instance.  

Additionally, in July 2005, the Veteran reported that he had received treatment from the VA Medical Center (VAMC) in Leavenworth, Kansas for his shoulder disability, and back, from 1977 through February 1994; however, when he requested copies of his records, he only received records dated from February 1994 through January 2005.  The RO made three attempts to obtain records from the Leavenworth VAMC and in November 2006, that facility responded that they were unable to locate any medical records for the Veteran for the period of 1977 to 1994.  The Veteran and his representative were not informed by letter of the steps the RO took to obtain the records and that these records were reported to be unavailable.  They were also not given the opportunity to submit any copies on their own.  Consequently, the Board finds that VA's duty to notify has not been met in this case and corrective action is required.  See 38 C.F.R. § 3.159(e) (2010).  

Finally, the Veteran submitted a lay statement from R.R. dated in March 2009 but a current address was not included.  The RO attempted to follow up with R.R. to determine if he served in the same unit as the Veteran in a September 2010 letter sent to an address provided by the Veteran that he found in a directory; however, no response was received.  In this regard, the Board observes that R.R.'s version of the hazing that occurred was significantly different than that which the Veteran has asserted that he experienced.  Specifically, the Veteran has alleged that he was raped and sodomized with a "grease gun" when it was used to put grease "into his butt."  R.R. only referred to "greasings."  The anonymous statement dated in December 2010 also did not make reference to the use of a grease gun to rape and sodomize fellow servicemen.  The Veteran should be provided an opportunity to obtain R.R.'s address directly so that the RO may make appropriate attempts to verify R.R.'s military service information and to ascertain whether there is sufficient lay evidence to concede the Veteran's stressor.  The Veteran should also be asked to provide the name and address of the person who submitted the anonymous December 2010 statement so that similar actions may be taken in response to that letter.  For the purposes of conceding a stressor, an anonymous note is not sufficient.  

Finally, if it is determined that there is sufficient supporting evidence to concede the Veteran's stressor, he should be provided with a VA examination to ascertain whether he has a psychiatric disability that may be attributed to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.159(e) (2010), the RO should send to the Veteran and his attorney a letter informing them of the three attempts made by VA in October and November 2006 to obtain treatment records of the Veteran from the Leavenworth VAMC, dated from 1977 through February 1994, and that, in November 2006, that facility responded that it was unable to locate any such medical records.  The Veteran should also be advised that he may submit any such records in his possession in support of his claims.  

2.  The RO should send to the Veteran and his attorney a letter requesting that they provide an accurate address for R.R., who provided a statement dated March 31, 2009, as well as a full name and address for "Anonymous", the author of a statement dated in December 2010, so that appropriate follow-up may be conducted in an effort to verify the Veteran's alleged stressor.  

3.  If, and only if, the Veteran's alleged stressor is conceded, the RO should schedule the Veteran for a VA psychiatric examination.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's service treatment records, post-service records, and a full clinical evaluation, the examiner should answer the following questions:  

a)  Does the Veteran have PTSD or another psychiatric disability?  Please list all relevant diagnoses.  
b) If PTSD is present, is it at least as likely as not, i.e., is there a 50/50 chance, that the disorder is linked to an independently verified in-service stressor?  
c) If another psychiatric disability is present, is it at least as likely as not, i.e., is there a 50/50 chance, that the disorder is causally related to the Veteran's active military service?

3.  After undertaking any additional development deemed to be appropriate, readjudicate the claims with full consideration of any additional evidence associated with the record since the November 2010 supplemental statement of the case.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney or representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

